         Case 1:19-cr-00808-VEC Document 107
                                         106 Filed 10/02/20 Page 1 of 6
                                                                      1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York



  MEMO ENDORSED
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007       USDC SDNY
                                                                                    DOCUMENT
                                                      October 2, 2020               ELECTRONICALLY FILED
                                                                                    DOC #:
BY CM/ECF                                                                           DATE FILED: 10/2/2020
The Hon. Valerie E. Caproni
United States District Court for the
  Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007


       Re:     United States v. Alseny Keita, S1 19 Cr. 808 (VEC)

Dear Judge Caproni:

       The Government writes to request a protective order for discovery produced to defendant
Alseny Keita in the above-referenced matter. A protective order is necessary to protect sensitive
material, including but not limited to financial information and personal identifying information.
A proposed protective order, consented to and signed by the parties, is enclosed.

       Thank you for your consideration of this matter.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                         by:      /s/
                                               Kedar S. Bhatia
                                               Assistant United States Attorney
                                               (212) 637-2465
     Case
      Case1:19-cr-00808-VEC
           1:19-cr-00808-VEC Document
                              Document106-1
                                       107 Filed
                                            Filed10/02/20
                                                  10/02/20 Page
                                                            Page21ofof65



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - -       X
                                     :
UNITED STATES OF AMERICA             :      ORDER
                                     :
           - v. -                    :      19 Cr. 808 (VEC)
                                     :
ALSENY KEITA,                        :
                                     :
                   Defendant.        :
                                     :
- - - - - - - - - - - - - - -        X


     WHEREAS, the United States of America seeks to provide in

unredacted form certain documents pursuant to Rule 16 of the

Federal Rules of Criminal Procedure; and

     WHEREAS, some material that the Government seeks to provide

contains   sensitive      information,      including      names    of     co-

conspirators, address information, and financial information;

     WHEREAS, the Government is willing, under the conditions set

forth below, to produce such materials;

     IT IS HEREBY agreed, by and between the United States of

America, Audrey Strauss, Acting United States Attorney, by Kedar

S. Bhatia, Assistant United States Attorney (“the Government”),

and defendant Alseny Keita, by and through his attorney Eric Franz,

Esq. (the “Defendant”), that:

     1.    Any   material      reflecting     sensitive      identification

information (including, but not limited to, names, addresses,

dates of birth, Social Security numbers, bank account numbers,
     Case
      Case1:19-cr-00808-VEC
           1:19-cr-00808-VEC Document
                              Document106-1
                                       107 Filed
                                            Filed10/02/20
                                                  10/02/20 Page
                                                            Page32ofof65



driver’s   license       information,   telephone    numbers,     and      email

addresses) or sensitive financial information produced by the

Government in this action is deemed “Confidential Information” and

shall be so identified by the Government.

     2.    Confidential Information disclosed to the defendant or

to his counsel during the course of proceedings in this action:

           a.        Shall be used by the defendant and his counsel

solely for purposes of the defense of this action;

           b.        Shall be maintained in a safe and secure manner

solely by the defendant’s counsel, shall not be possessed by the

defendant except in the presence of the defendant’s counsel, and

shall not be disclosed in any form by the defendant or his counsel

except as set forth in paragraph 2(c) below; 1

           c.        May be disclosed by the defendant or his counsel

only to the following persons (hereinafter “Designated Persons”):

                i.       investigative,    secretarial,     clerical,       and

paralegal personnel, or any interpreter or translator, employed

full-time or part-time by the defendant’s counsel;

             ii.         independent expert witnesses, investigators,

or advisors retained by the defendant’s counsel in connection with



1 The parties agree that notwithstanding the language of
paragraph 2(b), defense counsel may display Confidential
Information to the defendant using remote video conference and
screen-sharing technology.


                       United States v. Alseny Keita, 19 Cr. 808 (VEC)
                                             Protective Order — Page 2
        Case
         Case1:19-cr-00808-VEC
              1:19-cr-00808-VEC Document
                                 Document106-1
                                          107 Filed
                                               Filed10/02/20
                                                     10/02/20 Page
                                                               Page43ofof65



this action;

                iii.          the discovery coordinator appointed by the

Court to assist in this case, and staff, associates, and assistants

deemed necessary by the discovery coordinator for coordinating and

distributing discovery;

                 iv.          prospective witnesses and their counsel, to

the extent deemed necessary by defense counsel for the purposes of

this criminal proceeding, except that Confidential Information

shall    not    be     electronically        transmitted    to    such   prospective

witnesses or their counsel and shall not be possessed by such

prospective witnesses or their counsel except in the presence of

defense      counsel.         Notwithstanding        the    above,       Confidential

Information      may     be    transmitted     electronically       to   independent

expert    witnesses,      investigators,        or   advisors     retained    by   the

defendant’s counsel in connection with this action, and such

witnesses, investigators and advisors may possess Confidential

Information outside of the presence of defense counsel; or

                  v.          such   other    persons      as    hereafter   may   be

authorized by the Court upon motion by the defendant; and

     d.        Shall either be returned to the Government following the

conclusion of the trial of the above-referenced action or upon the

defendant’s sentencing or upon the conclusion of any appeals, or

maintained by the defendant’s counsel as required by counsel’s



                         United States v. Alseny Keita, 19 Cr. 808 (VEC)
                                               Protective Order — Page 3
     Case
      Case1:19-cr-00808-VEC
           1:19-cr-00808-VEC Document
                              Document106-1
                                       107 Filed
                                            Filed10/02/20
                                                  10/02/20 Page
                                                            Page54ofof65



duties    and   responsibilities        as   counsel,     as   the       case   may   be,

provided     that     the   defendant’s         counsel     shall        maintain     any

Confidential Information in accordance with Paragraph 2(b).

     3.      The defendant and his counsel shall provide a copy of

this Order to Designated Persons to whom they disclose Confidential

Information pursuant to paragraph 2(c).                   Prior to disclosure of

Confidential      Information      to    Designated       Persons,        pursuant     to

Paragraph 2(c), any such Designated Person shall agree to be

subject to the terms of this Order by signing a copy hereof and

filing such a copy with the Court under seal.

     4.     The provisions of this Order shall not be construed as

preventing      the   disclosure    of    any    information        in    any   motion,

hearing, trial, or sentencing proceeding held in connection with

the above-referenced action, or to any District Judge or Magistrate

Judge of this Court for purposes of the above-referenced action.

However, Confidential Information pertinent to any motion before

the Court should initially be filed under seal, absent consent of

the Government or Order of the Court.

     5.     With respect to Confidential Information, any filings

with any court shall be governed by Rule 49.1 of the Federal Rules

of Criminal Procedure.

     6.      The provisions of this Order shall not terminate at the

conclusion of this criminal prosecution, and the Court shall retain



                       United States v. Alseny Keita, 19 Cr. 808 (VEC)
                                             Protective Order — Page 4
        Case
         Case1:19-cr-00808-VEC
              1:19-cr-00808-VEC Document
                                 Document106-1
                                          107 Filed
                                               Filed10/02/20
                                                     10/02/20 Page
                                                               Page65ofof65



jurisdiction to enforce this Order following termination of the

case.

Dated: New York, New York
       October 1, 2020

          AUDREY STRAUSS
          Acting United States Attorney
          for the Southern District of New York


   By: _________________________________
       Kedar S. Bhatia
       Assistant United States Attorney


          ALSENY KEITA



   By: _________________________________
       Eric Franz, Esq.
       Attorney for defendant Alseny Keita




                                      SO ORDERED:



                                      __________________________________
                                      THE HONORABLE VALERIE E. CAPRONI        10/2/2020
                                      UNITED STATES DISTICT JUDGE
                                      SOUTHERN DISTRICT OF NEW YORK




                       United States v. Alseny Keita, 19 Cr. 808 (VEC)
                                             Protective Order — Page 5
